 


110 HRES 1493 IH: Expressing the sense of the House of Representatives that there should be established a National Voter Awareness Week.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1493 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2008 
Mr. Space (for himself and Mr. Jones of North Carolina) submitted the following resolution; which was referred to the Committee on House Administration 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Voter Awareness Week. 
 
 
Whereas the Framers established the United States as a representative democracy with the fundamental principle of civic engagement on the part of all eligible citizens; 
Whereas an essential element of an effective democracy is the ability of each eligible and qualified citizen to be able to vote in fair and open elections; 
Whereas Congress has passed important election laws dedicated to increasing the transparency of the election process, strengthening our voting systems, and protecting the right of all citizens to vote, such as the Help America Vote Act of 2002, the National Voter Registration Act of 1993, and the Voting Rights Act of 1965; 
Whereas the 26th amendment to the United States Constitution states that the “right of citizens of the United States, who are eighteen years of age or older, to vote shall not be denied or abridged by the United States or by any State on the account of age”; 
Whereas Minnesota, Maine, New Hampshire, Idaho, Wisconsin, and Wyoming allow same-day registration of voters at the polls, and also experience the highest voter turnout rates in the country; 
Whereas most States have 30-day voter registration deadlines, therefore the public must be informed of their local and State election laws in September to participate fully in the Federal elections in November; 
Whereas experts estimate that more than 20 percent of voters nationwide will cast their ballots before election day in November 2008 by mail or at early-voting locations, a proportion of the electorate that is rising with each election; 
Whereas many election officials note that early voting is convenient for voters, increases turnout, and reduces the strain on polling places and poll workers on election day; 
Whereas, according to FairVote, a nonpartisan voting and democracy resource center, voter turnout in the United States is lower than in other developed nations, ranking 20th out of 21 in voter turnout among such nations; and 
Whereas Senate bill 1901 in the 102d Congress proposed to amend section 6103 of title 5, United States Code, to establish Democracy Day as a legal public holiday on election day, in recognition of the need for increased participation of an educated electorate to preserve the legitimacy of democracy: Now, therefore, be it 
 
That— 
(1)it is the sense of the House of Representatives that— 
(A)there should be established a National Voter Awareness Week; and 
(B)the President should issue a proclamation calling on the people of the United States to observe National Voter Awareness Week with appropriate programs and activities including helping State and local institutions deliver sample ballots, voter registration forms, absentee ballots, and other education materials to all eligible voters; and  
(2)the House of Representatives encourages all grassroots organizations and educational, cultural, and community institutions to promote voter awareness and registration programs that befit local election procedure. 
 
